Exhibit 99.1 The Wilber Corporation Announces Fourth Quarter 2007 Earnings FOR IMMEDIATE RELEASE DATE: February 1, 2008 FROM: Douglas C. Gulotty, President and CEO PHONE: 607-433-4172 Oneonta, New York, February 1, 2008– The Wilber Corporation (“Company”), parent company of Wilber National Bank (“Bank”) and Provantage Funding Corporation (“Provantage”), today reported net income of $1.360 million and earnings per share of $0.13 for the three-month period ended December 31, 2007.By comparison, the Company's net income and earnings per share for the three-month period ended December 31, 2006 were $2.201 million and $0.21, respectively.This represents a 38.2% decrease in net income and a 38.1% decrease in earnings per share.The Company's return on average assets and return on average equity for the fourth quarter of 2007 were 0.68% and 7.96%, respectively, as compared to 1.14% and 13.92%, respectively, for the same period in 2006.Average total assets of the Company equaled $798.492 million for the fourth quarter of 2007 as compared to $764.211 million for the fourth quarter of 2006, a $34.281 million or 4.5% increase.Operating results were down due principally to a decrease in non-interest income and an increase in non-interest expenses. For the three-month period ended December 31, 2007, total interest income increased by $477 thousand compared to the same period in 2006.Total interest expense for the fourth quarter of 2007 increased by $543 thousand over the comparable period in 2006, primarily reflecting customer migration from lower to higher cost deposit products.As a result, fourth quarter net interest income decreased by $66 thousand or 1.1% between 2007 and 2006.Non-interest income for the three-month period ended December 31, 2007 was $1.365 million as compared to $1.593 million for the same period in 2006.The $228 thousand or 14.3% decrease in non-interest income between periods was principally caused by a decrease in trust fees and investment security gains between comparable three-month periods.Additionally, 2007 fourth quarter non-interest expense increased by $952 thousand over the prior year due primarily to additional salaries and benefits expense and increased advertising and marketing expenses in 2007. Operating results improved for the year ended December 31, 2007 as compared to the year ended December 31, 2006.The Company earned $7.707 million or $0.73 per share in 2007 as compared to $7.152 million or $0.66 per share in 2006.This represents a $555 thousand or 7.8% increase in net income and a $0.07 per share or 10.6% increase in earnings per share.As reported in the second quarter earnings and dividend release dated July 27, 2007, the operating results for the year ended December 31, 2007 as compared to the year ended December 31, 2006 were positively impacted by the following three distinct events: (i) gain on life insurance due to the death of a senior executive, (ii) flood-recovery grant income recognized in 2007 compared to flood expenses in 2006 for regional flooding, and (iii) the recognition of a deferred gain on sale of a branch office building.The combined positive impact on net income from these events for the year ended December 31, 2007 compared to the year ended December 31, 2006 was approximately $1.350 million. Net interest income was $24.556 million for the year ended December 31, 2007 as compared to $24.981 million for the year ended December 31, 2006, a $425 thousand or 1.7% decrease.In 2007, interest and dividend income increased by $2.689 million over the prior year amount due principally to a $21.473 million increase in average loans outstanding.This improvement was generally offset by an increase in interest expense between the two years due to higher funding costs.Douglas C. Gulotty, the Company's President and CEO, noted,“We remained highly focused on asset / liability management and are pleased with the Company’s performance considering the continued decline in interest rate spreads set by the marketplace.”The tax equivalent net interest margin for the year ended December 31, 2007 was 3.62% as compared to 3.81% for the year ended December 31, 2006, a 19 basis point decrease. The allowance for loan losses at December 31, 2007 was $6.977 million as compared to $6.680 million at December 31, 2006.For the year ended December 31, 2007, net charge-offs were $603 thousand as compared to $1.519 million for the year ended December 31, 2006, a $916 thousand or 60.3% decrease.This decrease in net charge-offs between comparable periods was due primarily to the charge-off of $981 thousand from a single relationship during the first quarter of 2006. The allowance for loan losses represented 1.57% of total loans at December 31, 2007 as compared to 1.65% at December 31, 2006.Mr. Gulotty credits a consistently strong credit underwriting approach and a close relationship with commercial borrowers to allow most asset quality measures to remain on target. Mr. Gulotty added, “Although our improvement in earnings for 2007 as compared to 2006 stemmed from three distinct events, management has invested significant time to ensure the long term success of the Company through our announced expansion in the Syracusemarket.The experienced team of lending professionals we acquired places Wilber in solid footing in this new location.We have also dedicated much time to ensure that the growth of Provantage, our mortgage subsidiary, is positioned to source high quality residential mortgages for the Bank’s portfolio.We’re pleased with the results to date and have developed a strong collaboration with our branch network.The Company’s practice is not to originate sub-prime, Alt-A, negative amortizing, or other higher risk residential mortgages for its portfolio.” In related news, the Company reported last week that it declared a $0.095 per share quarterly dividend payable on February 28, 2008 to shareholders of record on February 13, 2008. The Wilber Corporation is a single bank holding company headquartered in Oneonta, New York, serving the financial needs of the communities of central and upstate New York.The Wilber Corporation is the parent of Wilber National Bank and Provantage Funding Corporation.The Wilber Corporation’s common stock trades under the symbol “GIW” on the American Stock Exchange. Wilber National Bank, chartered in 1874, operates as a traditional commercial bank in its central New Yorkmarket with 21 branch offices located in
